DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ RCE submission filed on December 9, 2020 has been entered.
 
Status of the Claims
Receipt and entry of Applicants’ reply filed on December 9, 2020 is acknowledged.  Claims 1 and 3 are amended.  Thus, Claims 1-12 are pending and are further examined on the merits in the U.S. non-provisional application. 

Examiner’s Note
Applicants’ disclosure is directed to an Epitrochoidal Rotary Engine, however, Claims 1-12 are more particularly directed to a seal assembly including a face seal used in Applicants’ Epitrochoidal Rotary Engine (Claim 1, lines 4-19, see Figs. 7C, 7D, 7e, and Fig. 8 that illustrate the seal assembly).  As such, the drawing and specification Examiner’s Note in paragraph #3 of the Final Rejection having notification date of June 12, 2020).    

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
		the outer member radially pulled toward the rotor axis (Claim 6, line 3) 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

The drawings are objected to because:
			The specification describes reference numeral 717 as an “optional gap” (¶ 0149, line 13 on p. 2 of Applicants’ reply), however, when viewing Fig. 7A of the REPLACEMENT SHEETS a gap cannot be seen at the end of the lead line of reference numeral 717 (i.e., instead reference numerals 710 and 717 appear to depict the same structure).
			The specification describes reference numeral 715 as an axial contact surface of the seal (¶ 0149, lines 23 and 24 of p. 3 of Applicants’ reply), however, the end of the lead line associated with reference numeral 715 in Fig. 7C of the REPLACEMENT SHEETS does not end at the axial surface of the outer member of the U-cup seal (711, ¶ 0149, line 10 on p. 3 of Applicants’ reply) and the end of the lead line of reference numeral 715 in Fig. 8 of the REPLACEMENT SHEETS depicts empty space which is not the axial contact surface of the seal, and 
			The specification describes reference numeral 714 as a fluid pressurized surface (¶ 0149, line 18 as described on p. 3 of Applicants’ reply), however, in Fig. 8 of the REPLACEMENT SHEETS the end of the lead line of reference numeral not depict the fluid pressurized surface as is previously depicted in Figs. 7C and 7D.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
	SEAL ASSEMBLY INCLUDING U-CUP SEAL FOR AN EPITROCHOIDAL ROTARY ENGINE
The disclosure is objected to because of the following informalities:	
		“rotor (724)” (¶ 0018, line 2 on p. 2 of Applicants’ reply) should be ‘rotor (720) [[
		“rotor (721)” (¶ 0149, line 4 on p. 2 of Applicants’ reply) should be ‘rotor (720) [[
		Removal of extra parenthetical characters such as at ¶ 0149, line 13 on p. 2 of Applicants’ reply (i.e., “(717, Fig. 7a))”),
		“as seal can have an optional gap” (¶ 0149, lines 12 and 13 on p. 2 of Applicants’ reply) should be ‘as the seal can have an optional gap’,
		“a yellow arrow” (¶ 0149, line 17 on p. 3 of Applicants’ reply) should be ‘an axial directional arrow pointing toward side cover 740 in Fig. 7C [[not a yellow color), 
		“an a projection” (¶ 0149, line 25 on p. 3 of Applicants’ reply) should be ‘[[
		“Rotor, Ridge” (Table at ¶ 0169 and as shown at the bottom of p. 6 of Applicants’ reply) should be ‘Rotor Ridge [[
		“Patent #8,523,546,” (¶ 0064, line 1 of the specification) should be ‘US patent 8,523,546, [[.
Appropriate correction is required.

Claim Objection
A claim is objected to because of the following informality:  
		“being an axial contact surface. in contact with…” (Claim 1, lines 7 and 8) should be ‘being an axial contact surface [[
		“also exposed to pressure of fluid being sealed” (Claim 1, line 11) should be ‘also exposed to pressure of the fluid being sealed’, and
		“the fluid pressure” (Claim 1, line 16) should be ‘the [[of the fluid’.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
In Regard to Claim 6
	The phrase “the seal assembly further includes a set of spring, coupled to the face seal and the rotor and configured to pull the outer member radially toward the rotor axis” does not appear to be described and shown in the specification.  The recitation of Claim 6 has conclusory support in ¶ 0020 in relation to a set of springs (903).  These springs (903) are shown in Fig. 9, however, Fig. 9 does not show a rotor and corresponding rotor axis for a reader of the specification to know how the set of springs (903) can pull the outer member radially toward the rotor axis.  Additionally, even in relation to rotor 720 that is associated with Figs. 7C, 7D, 7E, and 7F where the seal assembly is shown as claimed in Claim 1 a rotor axis can be defined along any one of numerous surfaces of 720 that would ensure that the outer member would not be radially pulled toward the rotor axis (i.e., such as if the rotor axis of rotor (720) is defined along radial surface 722 of the rotor in Fig. 7C).         



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Regard to Claim 6
	The element “the rotor axis” (Claim 6, line 3) has improper antecedent basis.  

In Regard to Claim 7 and a claim dependent thereon
	The element “the axial surface” makes the claim indefinite in that it is not understood if this recitation refers to the first surface or the third surface which are previously recited in Claim 1 and which are both axial surfaces.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US4080118 (Yamamoto et al; issued on March 21, 1978) (YAMAMOTO).  
In reference to Claim 1, YAMAMOTO discloses:
		A rotary machine (rotary piston engine, title, Abstract, line 1, Figs. 1-6) comprising: 
			a side housing (end wall 2, col. 3, line 63); 
			a rotor (rotor 4, col. 3, line 45) having an axial surface (surface crossed by the lead line associated with reference numeral 5, Fig. 3); and 
			a seal assembly (ring-shaped seal 6 + oil seal groove 12 + spring element 13 + O-ring 15 + annular gas chamber 16 + partition wall 18, in combination, col. 4 lines 13-34 and 60-65) for sealing a gap (G, Examiner’s ANNOTATED Fig. 3 of YAMAMOTO) between the axial surface of the rotor (4) and the side housing (2), the seal assembly comprising: 
				a face seal (6+12+13+15, in combination) having: 
					an outer member (6) having (i) a first surface (A, Examiner’s ANNOTATED Fig. 3 of YAMAMOTO), being an axial contact surface, in contact with the side housing (2), (ii) a second surface (B, Examiner’s ANNOTATED 
				wherein the first surface (A), the second surface (B), and the third surface (C) are shaped so that the fluid pressure (of gas that leaked past the side seal 9 or oil, col. 4, lines 35-39) causes a net force by which the first surface (A) is axially loaded against the side housing (2) and the fourth surface (D) of the outer member (6) is radially loaded against the rotor (4).
	In reference to Claim 2, YAMAMOTO further discloses that the face seal (6+12+13+15, in combination) further includes a bridge member (15) coupled to the outer member (6), spanning a radial distance inwardly from the outer member (6, at least spanning a radial inward distance from surface E).  
	In reference to Claim 3, YAMAMOTO also discloses that the face seal (6+12+13+15, in combination) further comprises an axially loaded spring (13) disposed between the bridge member (15) and a feature of the rotor (surface F), so as to cause further axial loading of the axial contact surface (of A) against the side housing (2).  

    PNG
    media_image1.png
    251
    290
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 3 of YAMAMOTO 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over  YAMAMOTO in view of US4058321 (Gavrun et al.; issued on November 15, 1977) (GAVRUN).
	In reference to Claim 4, YAMAMOTO does not teach a flexible secondary seal.  GAVRUN teaches seal constructions for rotary mechanisms (title, Abstract, Figs. 1-6) that includes a secondary seal (rubber-like ring 72, retainer ring 76, col. 3, lines 54 and 57, Fig. 3), disposed between the axially loaded spring (annular Belleville washer-type spring 78, col. 3, line 68) and the bridge member (portion of seal ring 64 located at the end of the lead line of reference numeral 64, Fig. 3), so that the secondary seal (72, 74) is axially loaded by the spring (78) and radially loaded against the rotor (at least 72 directly engages the rotor) by pressure of any fluid that has blown by the inner radial contact surface (along 86, and pressure from fluid applied against 76 would have some kind of radial pressure component that would further apply a force so that 72 would further engage rotor 22, Fig. 3).
	Thus, it would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize a flexible secondary seal and features therewith as taught by GAVRUN and incorporate such a flexible secondary 
	In reference to Claim 5, YAMAMOTO does not teach a flexible secondary seal.  GAVRUN teaches a seal construction (title, Abstract, Figs. 1-6) for a rotary mechanism that includes a flexible secondary seal (rubber-like ring 72, seal ring 74, col. 4, lines 26 and 28, Figs. 3, 5, and 6), disposed radially between the rotor (22) and the face seal (64).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a flexible secondary seal as taught by GAVRUN and incorporate such a flexible secondary seal into the seal construction for YAMAMOTO’s engine for the benefit of providing additional leakage protection as expressly described by GAVRUN (col. 1, lines 49-51) that still allows for a spring force to be readily applied to the seal ring/face seal. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO in view of US2003/0184022 (Brauer et al.; published on October 2, 2003) (BRAUER)
	In reference to Claim 6, YAMAMOTO does not teach that the seal assembly further includes a set of springs coupled to the face seal and the rotor and features associated therewith.  BRAUER teaches an engine with face seals and a rotor (27) that includes a set of pull off springs (wave spring 84, coil springs 76, 124) coupled to the configured to pull the outer member radially toward the rotor axis (¶ 0001, depending where the axis of the rotor 22 is drawn, for example, at axis 16 or axis perpendicular to an axis 16, at least one of these springs such as 76 is configured to pull the seal radially toward the rotor axis, ¶s 0013 and 0019, Fig. 1).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a set of springs coupled to the face seal and the rotor and to pull the outer member radially toward the rotor axis as taught by BRAUER and incorporate such a spring arrangement into YAMAMOTO’s seal assembly for the benefit of having a seal assembly that operates to minimize leakage of fluid that is also allow for minimizing wear of the seal as expressly described by BRAUER (¶s 0001 and 0002).  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO in view of US3799706 (Bilobran; issued on March 26, 1974) (BILOBRAN).  
	In reference to Claim 7, YAMAMOTO does not teach a plate member and features associated therewith.  BILOBRAN teaches a rotor assembly (title, Abstract, Figs. 1-4) that includes the face seal (74) further includes a plate member (122, Figs. 1-4) connected to the outer member and disposed along the axial surface in a direction radially inward from the outer member (Figs. 1-4); and an anti-rotation slot (between 134 and 136) disposed within the plate member (122) to receive a corresponding axially projecting ridge (117) of the rotor (40) to prevent rotation of the face seal (74) relative to the rotor (40).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a plate member along with features associated therewith in 
	In reference to Claim 8, YAMAMOTO does not teach a plate member and features associated therewith.  BILOBRAN teaches a rotor assembly (title, Abstract, Figs. 1-4) that includes the plate member (128) includes a set of openings (big opening along axis 46 and smaller openings associated with gear 52) therein to allow passage of cooling air through the rotor (cooling air can pass through these openings to cool rotor 40 for the subassembly as shown in Fig. 4).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a set of openings in the plate member and incorporate this kind of feature in to the rotary machine of YAMAMOTO for the benefit of providing cooling air to the rotor that ensures the rotary machine remains of simple design suitable for mass production as expressly described by BILOBRAN (col. 1, lines 31-34).    

Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO in view of US3369738 (Rottman; issued on February 20, 1968) (ROTTMAN). 
	In reference to Claim 9, YAMAMOTO does not teach a sleeve.  ROTTMAN teaches a rotary guide arrangement of a rotary engine (title, col. 1, lines 11-13, single figure) the rotor (1, single figure) has a radial face (to the left of reference numeral 11), the rotary machine further comprising: 

			wherein the sleeve (8) has a tongue (M, Examiner’s ANNOTATED Single Figure of ROTTMAN) projecting radially inward and the rotor has a corresponding radially indented groove in which to receive the tongue.
	It would be obvious to the PHOSITA before the effective filing date of the invention to teach a sleeve and features associated therewith and incorporate such a feature in to the rotary machine of YAMAMOTO for the benefit of providing a supporting structure for other structures of the rotary machine in relation to the rotor as expressly described by ROTTMAN (col. 2, lines 38-46).  

    PNG
    media_image2.png
    524
    541
    media_image2.png
    Greyscale

Examiner’s ANNOTATED Single Figure of ROTTMAN

	In reference to Claim 12, YAMAMOTO also teaches that the rotor rotates relative to the side housing to establish a working chamber (working chambers 20, col. 6, line 17), the rotary machine further having an intake port (intake port 17, col. 5, line 34) for allowing fresh medium (col. 3, lines 17-24) into the working chamber (20) and an exhaust port (exhaust port 14, col. 3, line 61) for allowing burnt gasses to exit from the working chamber (20, air/fuel mixture that is combusted, col. 3, line 23). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO and ROTTMAN, and further in view of Re. 28,714 (Ruf; Reissued on Feb. 17, 1976) (RUF).  
	In reference to Claim 10, YAMAMOTO teaches a side seal assembly (includes corner seal 11, Fig. 2), disposed on the radial face of the rotor (4), the side seal assembly having a primary seal (11).  YAMAMOTO does not teach a compressible secondary seal.  RUF teaches an internal seal for rotary piston engines (title, Abstract, Figs. 1 and 2) that includes a side seal assembly (Fig. 1) having a primary seal (L-shaped ring 4, col. 1, line 66) and a compressible secondary seal (ring with spring properties 15 + friction reduced coating 20 which has at least some amount of compressibility, col. 2, lines 6-17), the secondary seal (15+20) being in contact with the primary seal (4) and disposed in a groove of the rotor (piston structure 2).


Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on December 9, 2020 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings,
 			(ii) objections to the specification,
			(iii) objections to the claims, and
			(iv) the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner.  

Applicants’ arguments with respect to amended independent Claim 1 has been considered but are moot because the arguments do not apply to the reference(s) being used in the current rejection.  More particularly, Applicants’ outer member arguments in relation to the a) portion of the rejection of Claim 1, fluid not disposed in the gap/not have an inner radial contact surface arguments in relation to the b) portion of the rejection of Claim 1, and that KATO (US4061447) does not teach the first, second, and 
			RINI (US2004/0129018) not teaching the set of springs to pull the outer member radially toward the rotor axis in regard to dependent Claim 6 are also persuasive (pp. 33-35 of Applicants’ reply), and  
			TAKIKURA (US6382540) being non-analogous art (p. 35 of Applicants’ reply) in regard to dependent Claim 9.     

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure as described below:  
		US3834845 is listed in the information disclosure statement (IDS) filed on September 11, 2017 and highlighted here because it discloses a gas seal means (42, Figs. 3 and 4) that contains the various surfaces as recited in Claim 1 and illustrates the state of the art prior to the filing date of Applicants’ disclosure, and 
		DE 2825434 A1 also shows another kind of spring loaded oil seal arrangement for axial rotor/side housing sealing in a rotary piston engine (English Abstract, Fig. 3).    
		
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday February 8, 2021

/Mary Davis/Primary Examiner, Art Unit 3746